NOT FOR PUBLICATION                     FILED
                       UNITED STATES COURT OF APPEALS                     JAN 7 2022
                                                                      MOLLY C. DWYER, CLERK
                                 FOR THE NINTH CIRCUIT                 U.S. COURT OF APPEALS



LYNETTE ASHEY AKAMIN,                              No. 20-70590

                   Petitioner,                     Agency No. A215-822-217

     v.
                                                   MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                   Respondent.

                        On Petition for Review of an Order of the
                            Board of Immigration Appeals
                                  Submitted June 7, 2021**
                                    Seattle, Washington

Before: W. FLETCHER, WATFORD, and COLLINS, Circuit Judges.

          Lynette Ashey Akamin, a native and citizen of Cameroon, petitions for

review of the decision of the Board of Immigration Appeals (“BIA”) upholding the

order of the immigration judge (“IJ”) denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“Torture Convention”). We have jurisdiction under § 242 of the Immigration and

*
 This disposition is not appropriate for publication and is not precedent except as
provided by Ninth Circuit Rule 36-3.
**
  The panel unanimously concludes that this case is suitable for decision without
oral argument. See FED. R. APP. P. 34(a)(2)(C).
Nationality Act. 8 U.S.C. § 1252. We review the agency’s factual findings,

including its adverse credibility determinations, for substantial evidence. See

Singh v. Lynch, 802 F.3d 972, 974–75 (9th Cir. 2015), overruled on other grounds

by Alam v. Garland, 11 F.4th 1133 (9th Cir. 2021) (en banc). We deny the

petition.

      1. We conclude that, in upholding the IJ’s adverse credibility determination,

the BIA relied on multiple proper reasons that are supported by substantial

evidence.

      a. The BIA properly upheld the IJ’s reliance on two discrepancies between

Akamin’s testimony and other statements in the record. First, the IJ noted that

Akamin testified that, after she escaped from her second arrest for protesting

Cameroon’s anti-Anglophone policies, the military came to her mother’s house and

harassed her mother, but Akamin stated that she was not aware that the military

went to any other relative’s house and her mother never told her that any other

relative received such a visit. However, the affidavit from Akamin’s mother stated

that authorities had harassed not only her but also her other family members.

Second, the IJ observed that, although Akamin’s declaration had asserted that, after

being released from her first arrest, Akamin had been forced to sign an undertaking

that she would never participate in a strike again, Akamin did not mention that

point in her direct-examination testimony. Akamin argues, with some force, that


                                         2
there are reasonable explanations for these discrepancies and that the agency

should not have relied on them to find her not to be credible. But we cannot say

that a reasonable factfinder would be compelled to accept these explanations, and

the agency therefore permissibly concluded that these discrepancies supported an

adverse credibility finding. See Zamanov v. Holder, 649 F.3d 969, 974 (9th Cir.

2011); 8 U.S.C. § 1252(b)(4)(B).

      b. The BIA also noted that the IJ found Akamin’s testimony relating to her

escape from Cameroon to be implausible. For example, the IJ concluded that, even

with the asserted assistance of a bribed police commissioner, it was implausible

that Akamin could have used her own passport to escape Cameroon so

“seamlessly,” if indeed she had been “a wanted woman” for whom the “authorities

were actively looking.” The IJ also found it implausible that the military would

have waited more than a week before they assertedly visited Akamin’s mother’s

house looking for her. It is questionable whether the latter finding is supported by

substantial evidence, given that Akamin’s testimony only specifically identified the

timeframe when her mother called her to tell her about the military’s initial visit

and not the exact timing of the visit itself. But the finding concerning the

implausible ease of her escape is based on a permissible, if debatable, view of the

evidence. See Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017).

      c. The BIA additionally relied on the IJ’s finding that Akamin had exhibited


                                          3
an evasive demeanor during questioning, occasionally taking long pauses and

giving vague answers. For example, the IJ noted that, when questioned about

when her university shifted instruction from English-speaking teachers to French-

speaking ones, Akamin “remained silent for over fifteen seconds” and that the rest

of Akamin’s testimony was “similarly riddled with long pauses and hesitations.”

We give such demeanor findings a “healthy measure of deference,” because “IJs

are in the best position to assess demeanor and other credibility cues that we

cannot readily access on review.” Shrestha v. Holder, 590 F.3d 1034, 1041 (9th

Cir. 2010) (citation omitted). The agency also properly relied on Akamin’s vague

answers to what it thought should have been “simple questions,” such as who

organized a 2017 protest that Akamin had assertedly attended. See Iman v. Barr,

972 F.3d 1058, 1065 (9th Cir. 2020) (“The lack of detail in an applicant’s

testimony can be a relevant factor for assessing credibility.”).

      d. The BIA properly upheld the IJ’s finding that Akamin’s additional

evidence failed to overcome her lack of credibility or otherwise establish her

claims. On this score, Akamin only challenges the agency’s failure to give more

weight to affidavits from a licensed clinical social worker and from a volunteer

with a non-profit agency, both of whom averred that they found Akamin to be very

credible. The IJ discounted the social worker’s testimony because his

qualifications were not set forth in his affidavit, he was not available to testify at


                                            4
the hearing, and his evaluation provided “very little context” for his conclusions.

As for the non-profit volunteer, the IJ expressed similar concerns, except that he

noted that the volunteer was present at the hearing and that Akamin’s counsel

“declined to have her testify.” These considerations are legitimate reasons for

discounting these affidavits, and we cannot say that the agency was compelled to

give them greater weight.

      Given the lack of credible testimony from Akamin and the IJ’s permissible

discounting of the additional evidence presented, the BIA properly concluded that

Akamin had failed to establish her eligibility for asylum or withholding of

removal.

      2. Substantial evidence also supports the agency’s determination that

Akamin failed to demonstrate eligibility for protection under the Torture

Convention. The IJ acknowledged that the country conditions evidence “reports

instances of violence perpetuated by the Cameroonian military against the

Anglophone community,” but the IJ permissibly concluded that the record as a

whole did not establish that Akamin faced a particularized risk of torture if she is

removed to Cameroon. See Lalayan v. Garland, 4 F.4th 822, 840 (9th Cir. 2021).

      The petition for review is DENIED.




                                          5